IN THE COURT OF CRIMINAL APPEALS
                                   OF TEXAS

                                        PD-0239-22

                           ANDREW SHIRLEY, JR., Appellant

                                             v.

                                 THE STATE OF TEXAS

             ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                     FROM THE NINTH COURT OF APPEALS
                              HARRIS COUNTY

       Per curiam.

                                        ORDER

       The Court grants Appellant’s Petition for Discretionary Review and grants

discretionary review on its own motion of the following question:

              Did the Texas Disaster Act, Texas Government Code §418.016(a),

              authorize the governor to suspend Texas Transportation Code

              §§502.407 & 502.473?

The Clerk of this Court will send copies of this order to the Court of Appeals for the Ninth

District, the State Prosecuting Attorney, the District Attorney for Harris County, and

Appellant.

DATE ENTERED: September 28, 2022
DO NOT PUBLISH